    Case 3:20-cv-00687-RDM-MCC Document 42 Filed 08/06/20 Page 1 of 13




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  MAUREEN PIEKANSKI                             No. 3:20-CV-00687

                           Plaintiff,

                     v.
                                                (Hon. Martin Carlson)
  ALEX M. AZAR II, in his official
  capacity as Secretary of the United
  States Department of Health and
  Human Services,
                                                (Electronically Filed)
                           Defendant.


               DEFENDANT’S REPLY IN SUPPORT OF HIS
                      MOTION TO DISMISS


                               DAVID J. FREED
                              United States Attorney

ERIC S. WOLFISH                                         NAVIN JANI
Special Assistant United States Attorney                Assistant U.S. Attorney
United States Department of Health                      228 Walnut Street
and Human Services                                      Suite 220
Office of the General Counsel, Region III               Harrisburg, PA 17108
801 Market Street, Suite 9700                           (717) 221-4482
Philadelphia, PA 19107-3134                             navin.jani@usdoj.gov
(215) 861-4511
eric.wolfish@hhs.gov

Attorneys for Defendant
     Case 3:20-cv-00687-RDM-MCC Document 42 Filed 08/06/20 Page 2 of 13




I.    INTRODUCTION

      Plaintiff fails to establish Article III standing, because she has suffered no

injury-in-fact that could be redressed by a favorable ruling. It remains undisputed

that, no matter the outcome, Plaintiff has no financial responsibility related to the

claim on appeal. Absent any concrete injury, Plaintiff asserts that she has a

substantive “right” to require Medicare, rather than Novocure, to bear the cost of

her claims. However, the Third Circuit held that a plaintiff lacks standing to shift

the costs of medical claims from one party to another because she “never has had

anything to gain from this lawsuit.” Wheeler v. Travelers Ins. Co., 22 F.3d 534,

538 (3d Cir. 1994). In addition, Plaintiff’s assertion that she may become

personally liable at some point in the future is pure speculation, made even more

unlikely by the fact that Medicare has covered her recent claims under the 2019

LCD. In Pehoviack v. Azar, the district court recently dismissed an identical TTFT

claim appeal, finding that a plaintiff who was not required to pay for her treatment

and alleged possible future injuries lacked standing. 20-CV-661, Dkt. 22 at *5

(C.D. Cal. July 22, 2020).

      Because Plaintiff’s alleged injury is a “bare procedural violation, divorced

from any concrete harm” that does not satisfy the standing requirements of Article

III, her complaint should be dismissed. Spokeo, Inc. v. Robins, 136 S.Ct. 1540,

1549 (2016).
      Case 3:20-cv-00687-RDM-MCC Document 42 Filed 08/06/20 Page 3 of 13




II.    ARGUMENT

       Plaintiff has failed to allege facts showing she (1) suffered an injury in fact,

(2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is

likely to be redressed by a favorable judicial decision. Spokeo, 136 S.Ct. at 1547

(citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)).

       A.    Plaintiff Has Not Suffered an Injury in Fact.

             1.     Plaintiff has not alleged an injury-in-fact.

       It is undisputed that Plaintiff has not suffered any tangible injury, because

the ALJ found she has no financial responsibility for the claim on appeal. AR at

3154. Although Plaintiff alleges that her claim appeal was wrongly decided,

“Article III standing requires a concrete injury even in the context of a statutory

violation.” Spokeo, 136 S.Ct. at 1549; see also Kamal v. J. Crew Group, 918 F.3d

102, 113 (3d Cir. 2019) (“If the violation does not present a ‘material risk of harm

to that underlying interest,’ however, a plaintiff fails to demonstrate concrete

injury.”) (citing Spokeo, 136 S. Ct. at 1549).1

       The Supreme Court’s decision in Thole is dispositive as to Plaintiff’s lack of

standing. Thole v. U.S. Bank N.A., 140 S.Ct. 1615 (2020). In Thole, the Court held


       1
         Although Plaintiff overlooks recent precedent in favor of older Supreme
Court decisions (Pl. Opp. at 3), her cited cases still required that a plaintiff alleging
a statutory violation must have also suffered a concrete injury in order to have
Article III standing. See Warth v. Seldin, 422 U.S. 490, 501 (1975); Linda R.S. v.
Richard D., 410 U.S. 614, 617 (1973).
                                               2
    Case 3:20-cv-00687-RDM-MCC Document 42 Filed 08/06/20 Page 4 of 13



that a plaintiff lacks Article III standing where the outcome of a lawsuit will not

affect the amount of a benefit payment. Id. at 1619. Likewise, the district court in

Pehoviack recently held:

      This action must be dismissed because Plaintiff lacks Article III
      standing. As provided in the MAC Decision, the supplier of Plaintiff’s
      TTFT device—not Plaintiff herself—was found “financially liable”
      and “responsible.” Plaintiff was not required to pay for her treatment.
      Nor does Plaintiff allege that she has been otherwise injured by the
      MAC Decision.”) (citation omitted).

Id. at *5. Here, Plaintiff has no concrete injury, because she has no financial

responsibility for her claim, and thus no Article III standing despite any alleged

statutory violation.

      Absent any concrete injury, Plaintiff asserts that she has a “substantive”

right for Medicare, rather than Novocure, to bear the expense of her claim.

Plaintiff’s Opposition [Dkt. No. 40] (“Pl. Opp.”) at 3-5. However, two elements

must be present for a statutory violation to constitute a cognizable injury:

(1) Congress must have determined that the statutory violation is a sufficient injury

to satisfy Article III; and (2) the harm must have “long been seen as injurious”

under the common law. See Spokeo, 136 S.Ct. at 1549; Kamal, 918 F.3d at 111-

15. Neither element is present here.

      First, there is no “congressionally created entitlement to Medicare

coverage,” (Pl. Opp. at 3), much less any law stating that a beneficiary has been

injured absent any financial responsibility for her claim. To the contrary, coverage
                                              3
    Case 3:20-cv-00687-RDM-MCC Document 42 Filed 08/06/20 Page 5 of 13



for durable medical equipment, such as the Optune device, cannot be made unless

the device is “reasonable and necessary for the diagnosis or treatment of illness or

injury or to improve the functioning of a malformed body member . . . .” 42

U.S.C. § 1395y(a)(1)(A). CMS has broad authority to determine whether

Medicare covers particular medical services, and beneficiaries must submit claims

in order to obtain coverage. Defendant’s Memorandum of Law [Dkt. No. 35] (“D.

Mem.”) at 3-5. If a claim is denied, the beneficiary must exhaust administrative

remedies before proceeding to federal court. Id. at 5-6. The Secretary has

discretion to approve or reject claims, and the law merely affords beneficiaries the

procedural right to challenge a claim denial. No statute guaranteed that Plaintiff’s

claim would be covered, and no statute identifies what injury a beneficiary paying

nothing out-of-pocket has suffered. Here, Plaintiff merely alleges that her claim

appeal was wrongfully decided, which is a procedural violation “divorced from

any concrete harm” that cannot “satisfy the injury-in-fact requirement of Article

III.” Spokeo at 1549; see also Thole, 140 S.Ct. at 1619-20; see, e.g., California

Clinical Laboratory Ass’n v. Secretary of HHS, 104 F. Supp. 3d 66, 76-78 (D.D.C.

2015) (finding that the right to file an LCD challenge was not sufficient for

standing, because it was procedural and merely a “means to achieve the ultimate




                                             4
    Case 3:20-cv-00687-RDM-MCC Document 42 Filed 08/06/20 Page 6 of 13



end the recipients seek.”).2

      Second, the Third Circuit has rejected the proposition that Plaintiff has

standing to sue Medicare despite her claim being fully paid by Novocure. In

Wheeler, the plaintiff incurred medical expenses in connection with an automobile

accident, all of which were fully paid between Medicare and Travelers. 22 F.3d at

536. Nevertheless, plaintiff sued Travelers for the portion of expenses paid by

Medicare. Id. The Third Circuit held that plaintiff did not have Article III

standing, because “[s]he has not alleged or established that she suffered any actual

or threatened injury from Travelers’ denial of her claim for no-fault benefits for

she acknowledges that Medicare paid the medical expenses for which she seeks a

recovery.” Id. at 538. Plaintiff’s allegation that “Travelers wronged, but did not

injure her” was insufficient for standing. Id.; see, e.g., Hull v. Burwell, 66 F. Supp.

3d 278, 282 (D. Conn. 2014) (citing Wheeler and finding that a plaintiff had no

standing to sue Medicare where the Medicaid program had assumed all of

plaintiff’s liability); Estate of Lake v. Secretary of HHS, 1989 WL 200974, at *2

(D.N.H. Oct. 27, 1989) (finding that a plaintiff lacked standing to sue for Medicare

reimbursements where she had no out-of-pocket loss).


      2
        The case of Bock v. Pressler & Pressler, LLP is inapposite, because the
Fair Debt Collection Practices Act was Congressionally-designed to give
consumers the right to truthful information and the plaintiff alleged monetary
damages. 254 F. Supp. 3d 724, 735 (D.N.J. 2017); see also D. Mem. at 12
(distinguishing procedural from substantive rights under Spokeo).
                                              5
    Case 3:20-cv-00687-RDM-MCC Document 42 Filed 08/06/20 Page 7 of 13



      Citing Wheeler as controlling law, the Third Circuit held that a party who

“no longer has anything personally to gain from a favorable outcome” because it

has been fully indemnified and signed over its right to any recovery, had no

standing. Koons v. XL Ins. Am., Inc., 620 F. App’x 110, 112-13 (3d Cir. 2015).

Likewise, Plaintiff has no out-of-pocket liability and nothing to gain from arguing

that Medicare, rather than Novocure, should be financially responsible for paying

her claim.

      Meanwhile, Plaintiff’s cited cases are inapposite. See Pl. Opp. at 3. The

Supreme Court’s decision in Heckler v. Ringer did not analyze Article III standing,

but rather discussed claims “arising under” the Medicare Act and the limitations on

federal jurisdiction except under 42 U.S.C. § 405(g). 466 U.S. 602, 620 (1984). A

respondent alleged that the Secretary’s refusal to allow payment precluded him

from having an operation. Plaintiff’s quotation is taken out of context:

      As to § 1331 jurisdiction, as with the other three respondents, all aspects
      of [respondent’s] claim “aris[e] under” the Medicare Act in that the
      Medicare Act provides both the substance and the standing for
      [respondent’s] claim, Weinberger v. Salfi, 422 U.S., at 760–761, 95
      S.Ct., at 2464–2465. Thus, consistent with our decision with respect to
      the other three respondents, we hold that §§ 1331 and 1361 are not
      available as jurisdictional bases for vindicating [respondent’s] claim.

Id. at 620-21. The Court did not conclude that any statutory violation of the

Medicare Act is substantive in nature; rather the Court found that respondent’s claim

for payment arose under the Medicare Act (and not under other jurisdictional bases).


                                              6
    Case 3:20-cv-00687-RDM-MCC Document 42 Filed 08/06/20 Page 8 of 13



The respondent’s claim is also distinguishable, because he alleged a tangible

economic injury, which Plaintiff has not suffered.

      Plaintiff also cites several district court decisions finding standing where

Medicaid paid claims that were denied by Medicare. Pl. Opp. at 4-5. However,

the Martinez (1986) and Longobardi (1988) decisions are “inconsistent with

modern standing precedent of the Supreme Court because they rely on a notion that

standing may be founded on no more than an abstract ‘entitlement’ right created by

statute without focus on whether a plaintiff has sustained a practical, concrete

injury from the claimed violation of the statutory right.” Hull, 66 F. Supp. 3d at

284. The Anderson (2010) decision relied on Longobardi, and the Ryan (2015)

decision relied upon Martinez, Longobardi, and Anderson. These decisions, which

are inconsistent with and pre-date the Supreme Court and Third Circuit precedent

discussed above, are not persuasive.

             2.     Plaintiff has not alleged an “impending” future injury that
                    could give rise to standing.

      Alleging no concrete injury, Plaintiff asserts that the ALJ decision denying

coverage may cause her future injury. Pl. Opp. at 5-8. In particular, Plaintiff

asserts that if her claim denial is not reversed, she might be held personally liable

for future claims under either 42 U.S.C. § 1395pp or an ABN issued by Novocure.

Id. Plaintiff, however, overlooks that speculative, hypothetical, or possible future

harms cannot establish standing, and that an injury must be “impending to

                                              7
    Case 3:20-cv-00687-RDM-MCC Document 42 Filed 08/06/20 Page 9 of 13



constitute injury in fact.” Lujan, 504 U.S. at 564 & n.2; Clapper v. Amnesty Int’l

USA, 568 U.S. 398, 409 (2013). The mere possibility that Plaintiff’s claim might

be denied in the future, and that Plaintiff might be financially responsible for that

claim, cannot create standing. Indeed, Plaintiff alleges that her other TTFT claims

have been approved, and offers no reason why they might be denied in the future.

See FAC ¶¶ 20-30; see, e.g., Pehoviack at *5 (“Plaintiff argues . . . that she may be

held personally liable for future treatments, or that her TTFT supplier might

require her to sign an agreement assuming liability for the costs of future Medicare

denials. None of these potential injuries, however, has come to pass; indeed,

Plaintiff has received favorable Medicare decisions for treatment periods

subsequent to the denial at issue here.”) (citation omitted); Cal. Clinical, 104 F.

Supp. 3d at 80 (finding that a “speculative chain of possibilities” regarding the

potential for future claim denials was not an “impending” injury) (quoting

Clapper, 568 U.S. at 414).

      Even assuming that a claim denial were impending, which it is not, section

1395pp does not afford Plaintiff standing. Section 1395pp(b) states that “in the

case of comparable situations arising thereafter with respect to such individual,

[she] shall, by reason of such notice . . . be deemed to have knowledge that

payment cannot be made for such items or services.” (emphasis added). Plaintiff

does not dispute, however, that there was a significant change between the 2014


                                              8
    Case 3:20-cv-00687-RDM-MCC Document 42 Filed 08/06/20 Page 10 of 13



LCD, which categorically denied coverage for TTFT, and the 2019 LCD, under

which her recent TTFT claims have been approved. D. Mem. at 4-5, 14. It is

highly unlikely that an ALJ would deem Plaintiff to have knowledge that her TTFT

claim would be denied under the 2019 LCD, given a denial in different

circumstances under the 2014 LCD. It is even more far-fetched to believe that the

Secretary would hold Plaintiff personally liable given that the decision on appeal

explicitly found no “evidence demonstrating the Beneficiary knew or should have

known that the device at issue would not be covered by Medicare.” AR at 3154.3

And, even in the unlikely event that Plaintiff were held personally liable, she could

still appeal to federal court. Standing cannot be based upon the hypothetical, and

distinctly unlikely, possibility that the instant claim denial could influence the

decision of a judge to find Plaintiff personally liable at some unknown point in the

future. See, e.g., Hull, 66 F. Supp. 3d at 282-83 (finding that plaintiff’s potential

liability under section 1395pp(b) was “wholly contingent upon the future acts or

omissions of third parties” and failed to establish an impending injury).



      3
        Plaintiff’s “Exhibit A” should be stricken or disregarded, because it is
outside the administrative record and the First Amended Complaint. See 42 U.S.C.
§ 405(g) (requiring review “upon the pleadings and transcript of the record”);
Matthews v. Apfel, 239 F.3d 589, 593-94 (3d Cir. 2001) (excluding evidence that
was not before an ALJ at the time of his decision); see also Baker v. Barnhart, 457
F.3d 882, 891 (8th Cir. 2006) (holding that the district court abused its discretion
by taking judicial notice of evidence outside the administrative record). In
addition, an ALJ decision regarding another beneficiary is irrelevant.
                                              9
    Case 3:20-cv-00687-RDM-MCC Document 42 Filed 08/06/20 Page 11 of 13



      Second, the Secretary anticipated that Plaintiff may argue that the outcome

of this lawsuit could affect Novocure’s choice to have Plaintiff sign an ABN at

some point in the future. D. Mem. at 14-15. Plaintiff offers no response and fails

to plead facts showing that Novocure has ever billed Plaintiff or would bill

Plaintiff in the future, much less that an ABN from Novocure is “impending.” Id.

Plaintiff’s chain of speculation regarding the possible actions of a third party does

not create standing.

      B.      Plaintiff Cannot Satisfy the Second and Third Elements of
              Standing Either.

      Plaintiff makes little attempt to show that the second and third elements of

standing are present. Pl. Opp. at 7-8. Plaintiff does not dispute that Novocure has

complete discretion as to whether to bill Plaintiff for her treatment, and that any

independent action that Novocure takes is not traceable to the Secretary. See Br. at

15-16. Plaintiff also fails to meet the third element of standing, because, no matter

the outcome of this lawsuit, Novocure has the discretion to require Plaintiff to sign

an ABN. Id.

                                  CONCLUSION

      For the foregoing reasons, and because Plaintiff’s lack of standing cannot be

rectified by amending her Complaint, the Secretary respectfully requests that the

Court dismiss the First Amended Complaint with prejudice.



                                             10
   Case 3:20-cv-00687-RDM-MCC Document 42 Filed 08/06/20 Page 12 of 13



                                 Respectfully submitted,


                                 DAVID J. FREED
                                 United States Attorney


                                 /s/ Eric S. Wolfish
                                 ERIC S. WOLFISH
                                 Special Assistant United States Attorney
                                 United States Department of Health and
                                 Human Services
                                 Office of the General Counsel, Region III
                                 801 Market Street, Suite 9700
                                 Philadelphia, PA 19107-3134
                                 Email: eric.wolfish@hhs.gov
                                 Phone: (215) 861-4511
                                 Fax: (215) 861-4462


                                 /s/ Navin Jani
                                 NAVIN JANI
                                 Assistant U.S. Attorney
                                 228 Walnut Street
                                 Suite 220
                                 Harrisburg, PA 17108
                                 (717) 221-4482
                                 (717) 221-2246 (Facsimile)
                                 navin.jani@usdoj.gov


Dated: August 6, 2020
   Case 3:20-cv-00687-RDM-MCC Document 42 Filed 08/06/20 Page 13 of 13




                         CERTIFICATE OF SERVICE

      I hereby certify that on this date, a true and correct copy of the foregoing

Reply in Support of Defendant’s Motion to Dismiss was filed and served upon all

counsel of record through the Court’s CM/ECF system.



                                /s/ Eric S. Wolfish
                                ERIC S. WOLFISH
                                Special Assistant United States Attorney


Dated: August 6, 2020
